Case 2:19-cr-00240 Document 1; Filed 09/18/19 Page 1 of 4 PagelD #: 1

SEALED

UNITED STATES DISTRICT COURT FOR THE

 

 

 

 

 

 

 

SOUTHERN DISTRICT OF WEST VIRGINIA FILED
CHARLESTON GRAND JURY 2019
SEPTEMBER 17, 2019 SESSION SEP | 8 20/9
RORY L. PERRY |!, CLERK
UNITED STATES OF AMERICA sare Ee CT nahin
vo CRIMINALNO._2. /7— oozyo

21 U.S.C. § 841(a)(1)

MICHAEL SHRAMOWIAT, M.D.

INDICTMENT

The Grand Jury Charges:
BACKGROUND

At all times material to this Indictment:

1. Defendant MICHAEL SHRAMOWIAT, M.D., was a medical doctor licensed to
practice medicine in the State of West Virginia.

2. Defendant MICHAEL SHRAMOWIAT, M.D., had an active Drug Enforcement
Administration (DEA) registration number that allowed him to prescribe controlled substances,
including Schedule II controlled substances, for legitimate medical purposes in the usual course of
his professional medical practice and within the bounds of medical practice.

COUNTS ONE THROUGH NINE
(illegal Drug Distributions)

3. On or about the dates set forth below, in Wood County, West Virginia, within the
Southern District of West Virginia, defendant MICHAEL SHRAMOWIAT, M.D., knowingly and

intentionally distributed a quantity of Fentanyl, a Schedule II controlled substance, as identified in
Case 2:19-cr-00240 Document 1; Filed 09/18/19 Page 2 of 4 PagelD #: 2

the chart below, not for legitimate medical purposes in the usual course of professional medical

practice and beyond the bounds of medical practice:

 

 

 

 

 

 

 

 

 

 

parent | DATE. | CONTROLLED
COUNT | INITIALS | PRESCRIPTION | SUBSTANCE AND
FILLED
1 A.H. 4/14/15 Fentanyl, Schedule II
2 A.H. 5/13/15 Fentanyl, Schedule II
3 A.H. 6/12/15 Fentanyl, Schedule I
4 AH. T/ALA/IS Fentanyl, Schedule IT
5 A.H. 8/10/15 Fentanyl, Schedule II
6 A.H. 9/11/15 Fentanyl, Schedule II
7 AH. 10/10/15 Fentanyl, Schedule II
8 A.H. 11/16/15 Fentanyl, Schedule II
9 A.H. 1/13/16 Fentanyl, Schedule IT

 

 

 

 

 

 

All in violation of Title 21, United States Code, Section 841(a)(1).
Case 2:19-cr-00240 Document 1 . Filed 09/18/19 Page 3 of 4 PagelD #: 3

NOTICE OF FORFEITURE

Notice is hereby given of 21 U.S.C. § 853, and 28 U.S.C. § 2461(c). Under Section 2461(c),

criminal forfeiture is applicable to any offenses for which forfeiture is authorized by any other

statute, including but not limited to 21 U.S.C. § 853. The following property is subject to forfeiture

in accordance with 21 U.S.C. § 853 and/or 28 U.S.C. § 2461(c):

a.

All property which constitutes or is derived from proceeds of the violation set forth
in this indictment; and

All property used or intended to be used in any manner or part to commit or
facilitate such violations; and

If, as set forth in 21 U.S.C. § 853(p), any property described in (a) cannot be located
upon the exercise of due diligence, has been transferred or sold to, or deposited
with, a third party, has been placed beyond the jurisdiction of the court, has been
substantially diminished in value, or has been commingled with other property
which cannot be divided without difficulty, all other property of the defendant/s to

the extent of the value of the property described in (a).

The following property is subject to forfeiture on one or more of the grounds stated above:

a.

Currency totaling $144,424, which is the sum of currency seized from a United
Bank account held in the name of Mountaineer Pain Relief Rehabilitation, C/O
Michael Shramowiat at 2650 Grand Central Avenue, Vienna, West Virginia.

The real property at 1158 46" St Vienna WV, which is the business location of
Mountaineer Pain Relief Rehabilitation Center.

Firearms, assorted gold coins, and $4,857 in U.S. currency seized during the

investigation.
Case 2:19-cr-00240 Document 1, Filed 09/18/19 Page 4 of 4 PagelD #: 4

The Grand Jury finds probable cause to believe that the following property is subject to forfeiture

on one or more of the grounds stated above:

a. The real property at 1158 46 St Vienna WV, which is the business location of

Mountaineer Pain Relief Rehabilitation Center.

MICHAEL B. STUART
United States Attorney

 

   

KILBY MACFADDEN

SEAN O’CONNELL

United States Department of Justice
Criminal Division, Fraud Section

Trial Attorneys, Health Care Fraud Unit

ALLAN J. MEDINA

United States Department of Justice
Criminal Division, Fraud Section
Acting Deputy Chief, Health Care Fraud
